DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 11/17/2021.
Status of Claims
2.	Claims 1-24 are pending.	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh (USPPGPub N 20120289147, referred to as Raleigh).
Regarding claims 1 and 13:
A media management system comprising: 
Raleigh teaches at least one vector adapted to present a primary digital content, (Raleigh, Fig. 13/item 102, [0130], Fig. 2); 

Raleigh teaches the memory stores information identifying: 
Raleigh teaches a plurality of alternate content suitable for presentation via the at least one vector, (Raleigh, each storage element preferences related to the content type/vector (for example, ranked or graded/scaled, could include blocked content, parental control) and alternate content for a device, location Figs. 10-12, 15-22); 
Raleigh teaches an identifier associated with the at least one vector, (Raleigh, Figs. 10-12, 15-22); 
Raleigh teaches user preference information, specific to at least one user, indicative of content and vector preferences, (Raleigh, the user(s) may input for each user device preferences related to the content type, also preferred locations where the device will be used and preferred communication network [0245]; preference for movies and games in different formats, [0329], Figs. 15-17); and 
Raleigh teaches a syntax for interpreting user commands, (Raleigh, the organization screen is accessed by the user via a user action, [0644], [0646]); 
wherein the at least one processor is adapted to: 
Raleigh teaches receive from at the least one user a representation of a command conforming to the stored syntax, (Raleigh, re-arranged (for 
Raleigh teaches identify, based upon the information stored in the memory, at least one alternate content to be presented and the vector for said presentation, (Raleigh, Figs. 15-18); and 
Raleigh teaches present the identified alternate content upon the identified vector, (Raleigh, present/display in a multitude of content offer areas, [0217], Figs. 15-22).
Regarding claims 2 and 14:
Raleigh teaches the system of claim 1 wherein the received command is a voice command, (Raleigh, voice commands), [0711]).
Regarding claims 3, 15 and 16:
Raleigh teaches the system of claim 1 wherein the at least one memory is further adapted to store user identification information and the identifying of the least one alternate content is based, at least in part, upon the stored user identification information, (Raleigh, a name, and ID number, a type, a format, a size, a duration, a licensing cost, a list price, or any other parameters. The parameter type may be used to classify the content and to 
Regarding claims 4 and 17:
Raleigh teaches the system of claim 1 wherein the user preference information comprises at least one of the following: content provider information; internet provider information; social media account information; video conference account information; and mobile device information, (Raleigh, Figs. 9 and 10).
Regarding claim 5:
Raleigh teaches the system of claim 1 further comprising a graphical user input adapted for the entry of the command conforming to the stored syntax, (Raleigh, re-arranged (for example, dynamically re-classified, re-ranked, re-prioritized, re-sorted) according to a discovery priority policy set by the device management system 170/ syntax wherein re-arrangement is based on one or more of: interactions (for example, how many views, clicks, selections, voice commands), [0711]).
Regarding claims 6 and 18:
Raleigh teaches the system of claim 1 wherein at least one of the primary content and the alternate content is comprised of both video content and audio content and, wherein, based upon based upon the stored syntax and the received command, the audio content is not presented via the same vector as the video content, (Raleigh, it is visual (for example, photos), 
Regarding claims 7, 8, 19 and 20:
Raleigh teaches the system of claim 1 wherein the at least one processor is further adapted to execute at least one pre-configured routine when identifying, based upon the information stored in the memory, at least one alternate content to be presented and the vector for said presentation, (Raleigh, identifies the location in the UI where the service launch object/ alternate content icon has been placed by the user, and overlays graphics/primary content, [0719]).
Regarding claims 9 and 21:
Raleigh teaches the system of claim 8 wherein the alternate content is presented via the vector as a picture-in-picture window overlaid upon the primary content, (Raleigh, overlaying the service launch object icon graphic with a second icon or graphic, or merging the icon graphic with a second icon graphic, [0566], [0586], [0605]).
Regarding claims 11 and 23:
Raleigh teaches the system of claim 1 wherein the at least one memory is further adapted to store video and audio content, (Raleigh, Fig. 1b/item 121, 124 for storing content/video and audio, [0125]).

Regarding claims 12 and 24:
Raleigh teaches the system of claim 11 wherein the primary content and the alternate content are each comprised of at least one of the following: streaming video; streaming audio; live video; stored digital images; Stored digital video; stored digital audio; and a pre-configured routine, (Raleigh, streaming shows or movies, [0356] wherein launch object icon/ alternate content includes a content, [0527]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh (USPPGPub N 20120289147, referred to as Raleigh), and further in view of Gordon (USPPGPub N 20130110978, referred to as Gordon).
Regarding claims 10 and 22:
Raleigh does not specifically teach the system of claim 8 wherein the alternate content is presented via the vector on a split-screen with primary content. However, Gordon teaches the user interface 312 is split between two display screens wherein a first display screen could be a television with .
Response to Arguments
5.	Applicant's arguments filed 11/17/2021 related to claims 1-24 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
As evidenced above, the Applicants have defined a "vector" as a peripheral suitable for the presentation for streaming, live or stored media". Contrastingly, Storage Device Manager 1302 is described in Raleigh as server, embodied in either hardware or software, adapted to manage storage of the plurality of user devices (see paragraph [0130] of Raleigh). There is no support for Storage Device Manger 1302 as a vector for content.
Examiner’s response:
Examiner respectfully disagrees. Claim 1 cites: “at least one vector adapted to present a primary digital content”. The originally filed specification cites in paragraph 20: “…system 100 that are available as vectors for the 
In reference to Applicant's argument: 
There is nothing to in paragraph [0139], Fig, 12, or any one of the other cited figures that would anticipate the limitation "the memory stores information identifying: a plurality of alternate content suitable for presentation via the at least one vector. As stated previously, Raleigh simply does not disclose any information related to vectors suitable for presentation of content.
Examiner’s response:
Examiner respectfully disagrees. Claim 1 cites: “a plurality of alternate content suitable for presentation via the at least one vector” The originally filed specification shows in Fig. 3/media delivery vectors and paragraph 15 cites: “…a system (100) for the management and presentation of alternate media” The specification does not describe what alternate media means.
Examiner ejection is based on the presumption that “alternate content” is different kind of media such as video, music, movies, games for presentation on vector/TV HD, handset SD, tablet SD, MP3 and etc. as shown in tables in Figs. 16 – 22 wherein the vectors are different devices as described by the specification in paragraph 49.
In reference to Applicant's argument: 
The Examiner also stated that the limitation "a syntax for interpreting user commands" was disclosed by paragraphs [0644] and [0646] of Raleigh (see page 3 pf the Non-Final Action); Applicant maintains that the above paragraphs merely show that the system of Raleigh is capable of receiving input 
Examiner’s response:
Examiner respectfully disagrees. Claim 1 cites: “a syntax for interpreting user commands” The specification cites in paragraph 49: “the particular syntax of the voice commands…” Examiner rejection: “…the UI discovery management module is a software application”, paragraph 642 and “…screen is accessed by the user via a user action (for example, a voice command, keep pad input, selecting the screen or clicking a UI button”. In other words, the user command as voice command is interpreted by UI discovery management module is a software application/ syntax.
In reference to Applicant's argument: 
Finally, with respect to claim 1, the Examiner stated that paragraph [0217] of Raleigh anticipated the claim limitation "wherein the at least one processor is adapted to: ... present the identified alternate content upon the identified vector". The Applicants read this rather lengthy paragraph as disclosing storage classifications and partitioning, as well and content preferences and priorities. Barring a specific reference by the Examiner to something akin to presenting identified alternate content upon the identified vector, the Applicants fail to see how the subject claim limitation is anticipated.
Examiner’s response:

In reference to Applicant's argument: 
Claim 10 depends from claim 1, and claim 22 from claim 13. As noted by the Examiner, Gordon teaches a split screen. Nothing in Gordon serves to cure the deficiencies of Raleigh with respect to claims 1 and 13. Consequently, the combination of Raleigh and Gordon fails to render the inventions of claims 10 and 22 unpatentable. 
Examiner’s response:
Applicant cannot show nonobviousness by attacking the references individually where the rejections are based on a combination of references. See MPEP 2145. In this case. In response to applicant's arguments against Gordon individually, one cannot show nonobviousness by attacking a reference individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gordon reference teaches alternate content is presented via the vector on a split-screen with primary, [0093], Fig. 7A, Fig. 8A, 8C, 9, 10C. 
.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 20, 2022